J-S31012-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

MIGUEL ANGEL LANDRAU-MELENDEZ,

                            Appellee                No. 1684 MDA 2015


                 Appeal from the PCRA Order August 31, 2015
               In the Court of Common Pleas of Lebanon County
              Criminal Division at No(s): CP-38-CR-0000309-2010



BEFORE: SHOGAN, OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                              FILED JULY 15, 2016

       This is an appeal by the Commonwealth of Pennsylvania from an order

of the Lebanon County Court of Common Pleas granting Appellee, Miguel

Angel Landrau-Melendez, relief pursuant to Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541–9546, in the form of reinstatement of his

right to file a petition for allowance of appeal nunc pro tunc to the

Pennsylvania Supreme Court. We reverse the grant of PCRA relief because,

due to the untimeliness of Appellee’s third PCRA petition, the PCRA court

lacked jurisdiction to address it.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S31012-16


      In a prior PCRA appeal, we summarized the early procedural history of

the case as follows:

                  In 2010, Appellee was charged with numerous
            sexually-related offenses stemming from incidents
            involving two sisters that occurred between
            November 1, 2009 and February 3, 2010. During
            the pendency of the charges, Appellee hired Attorney
            John Kelsey, Esquire (Attorney Kelsey) to represent
            him. After pretrial maneuvering, Appellee’s case was
            ultimately scheduled for a trial the October 2010
            term of criminal court.

                   A jury was scheduled to be selected in
            Appellee’s case on October 4, 2010. Immediately
            before jury selection, both counsel asked to meet
            with the trial court in chambers. This meeting was
            not recorded, and a difference of opinion now exists
            with respect to what occurred at it. Attorney Kelsey
            testified at Appellee’s PCRA hearing that the trial
            court promised that he would not impose a sentence
            that exceeded a one-year minimum. This did not at
            all comport with the recollection of the trial court.
            According to testimony at the PCRA hearing,
            Attorney Kelsey returned to Appellee following the
            meeting in chambers.         Attorney Kelsey then led
            Appellee to believe that the trial court would impose
            a one-year minimum sentence.           Attorney Kelsey
            even advised Appellee that there was a possibility
            that the sentence could be served in the Lebanon
            County Correctional Facility instead of a state
            correctional facility when in fact there was no
            realistic possibility that a local sentence would ever
            be imposed.

                   Appellee decided to enter a plea of guilty.
            During the guilty plea colloquy, the trial court
            emphasized that the plea was an open one and that
            Appellee could be sentenced to anything up to the
            maximum penalty permitted by law. In addition, the
            trial court reminded Appellee that he was entering a
            plea of guilty on the first day of a scheduled jury
            trial. Because of the prejudice that would be created

                                    -2-
J-S31012-16


              to the Commonwealth and its witnesses that would
              flow from renewed preparation and trial at a later
              date, Appellee was advised up front that a plea
              withdrawal at a later date would be extremely
              unlikely to occur. Effectively, Appellee was advised
              that his decision to plead guilty would be a final
              decision. Despite knowing this, Appellee proceeded
              to proffer his open plea of guilty.

                     Several days following the plea, Appellee
              contacted Attorney Kelsey in order to request that a
              motion to withdraw his guilty plea be filed. Attorney
              Kelsey acknowledged that Appellee had requested to
              withdraw his plea.[1]    Attorney Kelsey reminded
              Appellee of the colloquy conducted in court with the
              trial court. Attorney Kelsey indicated to Appellee
              that he would not be permitted to withdraw his plea
              of guilty. Therefore, no motion to withdraw the
              guilty plea was filed.

                    Following Megan’s Law litigation, Appellee was
              directed to appear for sentencing. At Appellee’s
              sentencing date, he requested permission to
              withdraw his plea of guilty. The trial court afforded
              the Commonwealth time to discern whether it would
              suffer prejudice as a result of Appellee’s withdrawal
              of this plea. On June 27, 2011, the trial court
              conducted a hearing. For multiple reasons, the trial
              court determined that Appellee should not have been
              permitted to withdraw his plea of guilty. The trial
              court therefore denied Appellee’s request to
              withdraw his plea.

       PCRA Court Opinion, 6/25/13, at 2–4.


____________________________________________


1
  We indicated in Appellee’s direct appeal that he had written a pro se letter
to the court requesting to withdraw his guilty plea.        Attorney Kelsey,
however, did not file a motion to withdraw. Commonwealth v. Landrau-
Melendez, 2147 MDA 2011, 55 A.3d 152 (Pa. Super. filed July 31, 2012)
(unpublished memorandum at 2).



                                           -3-
J-S31012-16


           On July 13, 2011, the trial court sentenced Appellee to 18
     to 72 months’ imprisonment. Appellee filed a timely notice of
     appeal, and this Court affirmed the judgment of sentence on July
     31, 2012. Commonwealth v. Landrau-Melendez, [2147 MDA
     2011,] 55 A.3d 152 (Pa. Super. [filed July 31,] 2012)
     (unpublished memorandum). Appellee did not file a petition for
     allowance of appeal with our Supreme Court.

           On October 12, 2012, Appellee filed a timely counseled
     PCRA petition. The Commonwealth filed its answer on December
     3, 2012. The PCRA court conducted a hearing on April 8, 2013.
     On April 9, 2013, the PCRA court entered an order granting
     Appellee’s petition and ordering a new trial. On May 7, 2013,
     the Commonwealth filed a timely notice of appeal.

Commonwealth v. Landrau-Melendez, 842 MDA 2013, 97 A.3d 804 (Pa.

Super. filed February 18, 2014) (unpublished memorandum at 1–4)(footnote

omitted).

     On     appeal   to   this   Court   from   the   order   granting   relief,   the

Commonwealth argued, inter alia, that the PCRA court erred in concluding

that plea counsel was ineffective for failing to file a timely motion to

withdraw Appellee’s guilty plea. We concluded the PCRA court erred when it

determined that plea counsel was ineffective, because the PCRA court’s

assertions actually demonstrated that it believed there was a reasonable

probability that the outcome would not have been different if plea counsel

had filed a timely written motion. We stated that Appellee failed to prove

prejudice and therefore, did not meet his burden to demonstrate eligibility

for relief under the PCRA.        We held that the PCRA court erred when it

granted PCRA relief and ordered a new trial; thus, we reinstated the original




                                         -4-
J-S31012-16


July 13, 2011 judgment of sentence. Landrau-Melendez, 842 MDA 2013

(unpublished memorandum at 7–8, 13).

       The present PCRA court continued the relevant procedural history, as

follows:

       (6) On March 30, 2015, [Appellee] filed a second PCRA Petition.
       We scheduled a hearing regarding this PCRA Petition for July 23,
       2015.

       (7) At the July 23, 2015 hearing, the Commonwealth objected
       to [Appellee’s] second PCRA [petition] as untimely. We initially
       rejected the Commonwealth’s argument based upon testimony
       of [Appellee’s] former counsel provided at the July 23, 2015
       hearing.[2]

       (8) On July 27, 2015, we sua sponte changed our decision
       regarding the timeliness of [Appellee’s] second PCRA Petition.
       We therefore granted the Commonwealth’s Motion to Dismiss
       [Appellee’s] second PCRA Petition. In our [c]ourt [o]rder, we
       indicated that if [Appellee] filed a third PCRA Petition, we would
       entertain it based upon the factual testimony presented at the
       July 23, 2015 court hearing. We included in our [o]rder the
       following:

              Should the Commonwealth object to the [c]ourt’s
              intent to decide the third PCRA based upon
              testimony presented at the July 23, 2015 hearing, it
              will be required to file an objection to the [c]ourt’s
              intent to incorporate testimony by reference within
____________________________________________


2
    Prior, first PCRA counsel testified at the July 23, 2015 PCRA hearing
relating to Appellee’s second PCRA petition that she erroneously filed an
untimely petition for allowance of appeal on March 21, 2014, from this
Court’s February 18, 2014 decision that reversed the grant of PCRA relief
and reinstated Appellee’s judgment of sentence in the first PCRA appeal.
N.T., 7/23/15, at 9–11. The petition for allowance of appeal and alleged
quashal order by the Pennsylvania Supreme Court is not in the record
certified to us and is not docketed therein.




                                           -5-
J-S31012-16


               ten days following the date on which [Appellee’s]
               third PCRA Petition is filed.[3]

       (9) [Appellee] filed a third PCRA Petition on August 10, 2015.
       Although the Commonwealth filed a response to that third PCRA
       Petition, the Commonwealth never lodged an objection to the
       [c]ourt’s declared intent to incorporate by reference the
       testimony presented at the July 23, 2015 court hearing.

       (10) On August 31, 2015, we issued a [c]ourt [o]rder to grant
       [Appellee’s] request to file an [a]ppeal with the Supreme Court
       nunc pro tunc.

       (11) The Commonwealth filed a timely [a]ppeal of our August
       31, 2015 decision. Shortly thereafter, we directed that the
       Commonwealth file[] a Statement of Errors Complained of on
       Appeal.

       (12)   On September 29, 2015, the Commonwealth filed a
       Statement of Errors Complained of on Appeal. Paragraph 1
       alleged that that [Appellee’s] third PCRA Petition should have
       been dismissed as untimely.

PCRA Court Opinion, 10/29/15, at 3–4 (footnote omitted).

       The Commonwealth raises a single issue for our review:            “Whether

[Appellee’s]      [p]etition     for    Post-Conviction   Relief   is   untimely?”

Commonwealth’s Brief at 4. We conclude, for the following reasons, that it

is untimely. Thus, the PCRA court was without jurisdiction to consider the

merits of the petition.

       “In reviewing the propriety of an order granting or denying PCRA

relief, an appellate court is limited to ascertaining whether the record

____________________________________________


3
   Appellee did not file an appeal from the PCRA court’s dismissal of his
second PCRA petition as untimely.



                                           -6-
J-S31012-16


supports the determination of the PCRA court and whether the ruling is free

of legal error.” Commonwealth v. Matias, 63 A.3d 807, 810 (Pa. Super.

2013) (citing Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009)).

This Court is limited to determining whether the evidence of record supports

the conclusions of the PCRA court and whether the ruling is free of legal

error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa. Super. 2012).

We grant great deference to the PCRA court’s findings that are supported in

the record and will not disturb them unless they have no support in the

certified record. Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa. Super.

2014).   “There is no absolute right to an evidentiary hearing on a PCRA

petition, and if the PCRA court can determine from the record that no

genuine issues of material fact exist, then a hearing is not necessary.”

Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. 2008) (quoting

Commonwealth v. Barbosa, 819 A.2d 81 (Pa. Super. 2003)). “[S]uch a

decision is within the discretion of the PCRA court and will not be overturned

absent an abuse of discretion.” Commonwealth v. Mason, 130 A.3d 601,

617 (Pa. 2015).

     The timeliness of a PCRA petition is a jurisdictional threshold that may

not be disregarded in order to reach the merits of the claims raised in a

PCRA petition that is untimely. Commonwealth v. Murray, 753 A.2d 201,

203 (Pa. 2000). “We have repeatedly stated it is the [petitioner’s] burden to

allege and prove that one of the timeliness exceptions applies. See, e.g.,


                                    -7-
J-S31012-16


Commonwealth v. Beasley, 741 A.2d 1258, 1261 (1999).               Whether [a

petitioner] has carried his burden is a threshold inquiry prior to considering

the merits of any claim.” Commonwealth v. Edmiston, 65 A.3d 339, 346

(Pa. 2013).

        In order to be considered timely, a first, or any subsequent PCRA

petition, must be filed within one year of the date the petitioner’s judgment

of sentence becomes final.      42 Pa.C.S. § 9545(b)(1).       A judgment of

sentence “becomes final at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S. § 9545(b)(3).

        As noted, we affirmed Appellee’s judgment of sentence on July 31,

2012.     Our review of the record reflects that Appellee’s judgment of

sentence became final on August 30, 2012, thirty days after the time

expired for Appellee to file a petition for allowance of appeal with the

Pennsylvania Supreme Court.       42 Pa.C.S. § 9545(b)(3); Pa.R.A.P. 1113.

Pursuant to the PCRA, Appellant had one year, or until August 30, 2013, in

which to file a timely PCRA petition. Here, Appellee’s third PCRA petition is

patently untimely as it was not filed until August 10, 2015.

        Nevertheless, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii),


                                     -8-
J-S31012-16


and (iii), is met.4    “That burden necessarily entails an acknowledgment by

the petitioner that the PCRA petition under review is untimely but that one

or more of the exceptions apply.” Beasley, 741 A.2d at 1261. “However,

the PCRA limits the reach of the exceptions by providing that a petition

invoking any of the exceptions must be filed within 60 days of the date the

claim first could have been presented.” Commonwealth v. Walters, ___

A.3d ___, ___, 2016 PA Super 42 at *2 (Pa. Super. 2016) (filed February

19, 2016) (citing Commonwealth v. Leggett, 16 A.3d 1144, 1146 (Pa.

Super. 2011), and 42 Pa.C.S. § 9545(b)(2)). In order to be entitled to the

exceptions to the PCRA’s one-year filing deadline, “the petitioner must plead

and prove specific facts that demonstrate his claim was raised within the


____________________________________________


4
    The exceptions to the timeliness requirement are:

       (i)    the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this
       Commonwealth or the Constitution or laws of the United States;

       (ii)  the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

       (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply
       retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).




                                           -9-
J-S31012-16


sixty-day time frame” under section 9545(b)(2). Commonwealth v. Carr,

768 A.2d 1164, 1167 (Pa. Super. 2001).

      To characterize the instant case as having a “tortured” procedural

path, as did the PCRA court, PCRA Court Opinion, 10/29/15, at 2, is an

understatement. We agree with the Commonwealth that Appellee has failed

to   plead   and   prove   any   of   the   enumerated    statutory    exceptions.

Commonwealth’s Brief at 10.      Instead, PCRA counsel merely asserted that

the third PCRA petition was not untimely, or alternatively, that the prior

order of July 27, 2015, holding that the second PCRA petition filed on March

30, 2015, was untimely, was error.          PCRA petition, 8/10/15, at ¶ 5.    As

noted supra, Appellee never appealed the PCRA court’s decision on July 27,

2015, which concluded that the second PCRA petition was untimely.             The

propriety of that order is not before us.

      As to Appellee’s explanation regarding the alleged timeliness of the

instant petition, relying upon Pa.R.A.P. 2542 and 42 Pa.C.S. § 9543(b)(3),

counsel avers that the “deadline for filing the PCRA Petition was April 4,

2015,” fourteen days after the time for seeking reconsideration of the

Pennsylvania Supreme Court’s quashal of Appellee’s untimely petition for

allowance of appeal, plus one year.         Appellee’s Brief at 3–4.    The time

parameters following disposition of Appellee’s first PCRA petition have no

bearing on the finality of his judgment of sentence for purposes of PCRA

eligibility in this case. As we noted supra, Appellee’s judgment of sentence


                                      - 10 -
J-S31012-16


became final on August 30, 2012, thirty days after the time expired for

Appellee to file a petition for allowance of appeal with the Pennsylvania

Supreme Court following disposition of his direct appeal.            42 Pa.C.S. §

9545(b)(3); Pa.R.A.P. 1113. Thus, pursuant to the PCRA, Appellant had one

year, or until August 30, 2013, in which to file a timely PCRA petition.

       The PCRA court, likewise, also failed to properly analyze the timeliness

of Appellee’s present PCRA petition, filed August 10, 2015. The PCRA court,

similarly to Appellee, failed to utilize the proper dates concerning when the

judgment of sentence became final in this case.            The PCRA court stated,

“Looking simply at dates on a calendar, we agree that [Appellee] did not file

his PCRA [petition] prior to its due date of March 19, 2015.” PCRA Court

Opinion, 10/29/15, at 4–5 (emphasis added). While the PCRA court did not

explain its reasoning regarding its belief that March 19, 2015, was the

relevant    date,     it   apparently     examined   the   merits   of   Appellee’s

ineffectiveness claim5 in rendering its decision. We remind the PCRA court

and Appellee that our Supreme Court has:

____________________________________________


5
    In his counseled, third PCRA petition, Appellee asserted that Elizabeth
Judd, Esquire, first PCRA counsel, was ineffective in failing to file a timely
petition for allowance of appeal to the Pennsylvania Supreme Court following
our decision on February 18, 2014, reversing the grant of a new trial and
reinstating the original July 13, 2011 judgment of sentence. Additionally,
Appellee asserted Ms. Judd’s ineffective assistance in advising Appellee in a
letter dated March 27, 2014, that a second PCRA petition had to be filed by
April 19, 2015.       Landrau-Melendez, 842 MDA 2013, (unpublished
memorandum at 13); PCRA petition, 8/10/15, at ¶ 3 (a), (b); N.T., 7/23/15,
(Footnote Continued Next Page)


                                          - 11 -
J-S31012-16


      previously rejected attempts to circumvent the timeliness
      requirements of the PCRA by asserting prior counsel’s
      ineffectiveness for failing timely to raise a claim.            See
      Commonwealth v. Lesko, 609 Pa. 128, 15 A.3d 345, 367
      (2011) (“[I]t is well established that the fact that a petitioner’s
      claims are couched in terms of ineffectiveness will not save an
      otherwise untimely petition from the application of the time
      restrictions of the PCRA.”); Commonwealth v. Crews, 581 Pa.
      45, 863 A.2d 498, 503 (2004); Commonwealth v. Abu–
      Jamal, 574 Pa. 724, 833 A.2d 719, 723 (2003);
      Commonwealth v. Breakiron, 566 Pa. 323, 781 A.2d 94, 97
      (2001); Beasley, 559 Pa. 604, 741 A.2d 1258. As we have
      explained, the nature of the constitutional violations alleged has
      no effect on the application of the PCRA time bar.
      Commonwealth v. Wharton, 584 Pa. 576, 886 A.2d 1120,
      1126–27 (2005) (rejecting the claim that the time-bar should
      not apply to a second petition because the underlying claim
      involved a constitutional right, holding that “this is nothing more
      than a convoluted way of attempting to carve out an exception
      to the jurisdictional timeliness requirements of the PCRA for
      ineffective assistance of counsel claims”); Commonwealth v.
      Murray, 562 Pa. 1, 753 A.2d 201, 203 (2000). Rather, the only
      cognizable exceptions are set forth at Section 9545(b)(1).

Edmiston, 65 A.3d at 349.              Moreover, it appears the PCRA court was

referencing the filing date of the second PCRA petition on March 30, 2015,

which the PCRA court previously held was untimely filed.         Once again, we

note that Appellee did not appeal that order.6

                       _______________________
(Footnote Continued)

at 9–11. In his pro se second PCRA petition, Appellee asserted Ms. Judd was
ineffective for failing to file a timely petition for allowance of appeal following
our February 18, 2014 decision. PCRA petition, 3/30/15, at ¶ 5(C).
6
   Despite finding that the March 30, 2015 PCRA petition was untimely on
July 27, 2015, from which no appeal was filed, the PCRA court, in its August
31, 2015 order granting Appellee’s third, and instant PCRA petition, also
“granted” Appellee’s second PCRA petition that it previously dismissed as
untimely. This was error as well.



                                           - 12 -
J-S31012-16


     Even if we overlooked the fact that the PCRA court designated the

wrong date concerning when the judgment of sentence became final in this

case, its belief that Appellee met the exception outlined in 42 Pa.C.S. §

9545(b)(1)(ii), “the facts upon which the claim is predicated were unknown

to the petitioner and could not have been ascertained by the exercise of due

diligence,” also is incorrect. We recently explained the exception in section

9545(b)(1)(ii) requires a PCRA petitioner:

     to demonstrate he did not know the facts upon which he based
     his petition and could not have learned those facts earlier by the
     exercise of due diligence. Commonwealth v. Bennett, 593 Pa.
     382, 395, 930 A.2d 1264, 1271 (2007). Due diligence demands
     that the petitioner take reasonable steps to protect his own
     interests. Commonwealth v. Carr, 768 A.2d 1164, 1168 (Pa.
     Super. 2001). A petitioner must explain why he could not have
     learned the new fact(s) earlier with the exercise of due diligence.
     Commonwealth v. Breakiron, 566 Pa. 323, 330–31, 781 A.2d
     94, 98 (2001); Commonwealth v. Monaco, 996 A.2d 1076,
     1080 (Pa. Super. 2010), appeal denied, 610 Pa. 607, 20 A.3d
     1210 (2011). This rule is strictly enforced. Id.

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015), appeal

denied, 125 A.3d 1197 (Pa. 2015).

     The PCRA court, relying upon Commonwealth v. Bennett, 930 A.2d

1264 (Pa. Super. 2007), determined as follows:

            In this case, Attorney Elizabeth Judd provided testimony at
     a hearing that occurred on July 23, 2015.           Attorney Judd
     testified that she repeatedly advised [Appellee] that his deadline
     for requesting post-conviction relief would be April 19, 2015.
     (N.T. 13-15). This was incorrect advice; [Appellee’s] actual
     deadline was March 19, 2015. When [Appellee] filed his PCRA
     Petition on March 30, 2015, he was within the time deadline
     communicated to him by Attorney Judd, but he had missed the
     statutory deadline of March 19, 2015.

                                    - 13 -
J-S31012-16



PCRA Court Opinion, 10/29/15, at 6.

      Referencing 42 Pa.C.S. § 9545(b)(1)(ii) and § 9545(b)(2), this Court

reiterated:

      Section 9545(b)(1)(ii) of the PCRA provides that a PCRA petition
      must be filed within one year of the date on which the judgment
      of sentence became final, unless the petitioner alleges and
      proves that “the facts upon which the claim is predicated were
      unknown to the petitioner and could not have been ascertained
      by the exercise of due diligence.” 42 Pa.C.S. § 9545(b)(1)(ii).
      If the petitioner so alleges and proves, the petition will not be
      dismissed as untimely if it was “filed within 60 days of the date
      the claim could have been presented.” 42 Pa.C.S. § 9545(b)(2).

Commonwealth v. Huddleston, 55 A.3d 1217, 1220 (Pa. Super. 2012).

Attorney Judd testified at the July 23, 2015 hearing that she wrote Appellee

a letter dated March 27, 2014, informing him that she had missed the

deadline to file a petition for allowance of appeal from this Court’s February

18, 2014 decision. N.T., 7/23/15, at 12. Moreover, Attorney Judd testified

that she contacted Appellee by telephone on September 19, 2014, and she

“explained my mistake and kind of went through everything that was

outlined in the letter.” Id. at 13. Thus, at the latest, Appellee was made

aware of Attorney Judd’s failure to file a petition for allowance of appeal on

September 19, 2014.      Sixty days from that date was Tuesday, November

18, 2014.     Appellee did not file his second PCRA petition until March 30,

2015, and his third petition until August 10, 2015.

      Because the instant PCRA petition was untimely and no exceptions

were pled or proven, the PCRA court lacked jurisdiction to address the merits

                                    - 14 -
J-S31012-16


and grant relief. See Commonwealth v. Fairiror, 809 A.2d 396, 398 (Pa.

Super. 2002) (holding that PCRA court lacks jurisdiction to hear untimely

petition).    Likewise, we lack the authority to address the merits of any

substantive claims raised in the PCRA petition. See Bennett, 930 A.2d at

1267 (“[J]urisdictional time limits go to a court’s right or competency to

adjudicate a controversy.”).      Therefore, we reverse the August 31, 2015

order and conclude the Lebanon County Common Pleas Court lacked

jurisdiction to address the merits of Appellee’s third PCRA petition.

         Order reversed. Jurisdiction relinquished.

         Judge Strassburger joins this Memorandum.

         Judge Ott files a Concurring Statement in which Judge Strassburger

joins.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2016




                                      - 15 -